           Case 2:20-cv-00914-JAD-VCF Document 10 Filed 06/11/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 Michael A. Bacon,                                        Case No.: 2:20-cv-00914-JAD-VCF

 4           Plaintiff
                                                                  Order Denying Motions
 5 v.

 6                                                                     ECF Nos. 8, 9
     Core Civic, et al.,
 7
             Defendants
 8

 9         In light of the Court’s June 10, 2020, dismissal of all claims in this action with limited

10 leave to amend, IT IS HEREBY ORDERED that the Motion for Expedited Review and Motion

11 to Supplement the Record, received on June 11, 2020, [ECF Nos. 8, 9] are DENIED as moot.

12 Plaintiff is instructed to carefully consider this court’s Order Screening Complaint, Severing

13 Claims, and Resolving Pending Motions [ECF No. 5] to determine whether the information with

14 which he sought to supplement the record should be included in an amended complaint.

15         Dated: June 11, 2020

16                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
17

18

19

20

21

22

23
